NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30131
                                                No. 17-30132
                 Plaintiff-Appellee,
                                                D.C. Nos. 3:04-cr-00141-RRB
 v.                                                       3:15-cr-00080-RRB

WILLIE KEITH JACKSON,                           MEMORANDUM*

                 Defendant-Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                    Ralph R. Beistline, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      In these consolidated appeals, Willie Keith Jackson appeals from the district

court’s judgment and challenges the 20-month aggregate sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jackson contends that the district court procedurally erred by failing to

explain its reasons for imposing consecutive, rather than concurrent, terms. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The court explained that it

was imposing a 10-month sentence in each of Jackson’s cases, and running them

consecutively, in light of Jackson’s history and characteristics, poor performance

on supervised release, and the need to protect the public. The court’s explanation

was sufficient. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). Contrary to Jackson’s contention, nothing in the record suggests that the

court believed it was required to impose consecutive terms.

      Jackson also contends that the consecutive sentences are substantively

unreasonable because concurrent 10-month terms would have been sufficient to

meet the goals of sentencing. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The 20-month aggregate sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances. See Gall, 552 U.S. at 51; see also United States

v. Xinidakis, 598 F.3d 1213, 1217 (9th Cir. 2010) (“A district court has discretion

to impose concurrent or consecutive sentences after revocation of multiple

concurrent terms of supervised release.”).

      AFFIRMED.


                                          2                          17-30131 & 17-30132